The demurrers to count A of the complaint are not embodied in the record, and cannot be considered.
The first ground of demurrer to count A-A is a general demurrer, and was properly overruled. Code 1907, § 5340.
Grounds 3 and 4 are inapt, and the count was not subject to the objection pointed out by ground 5. The question argued — that the averments of the complaint show that the bailment was gratuitous, and that it is essential to liability that the complaint show gross negligence on the part of the bailee in respect of the subject of the bailment and damages resulting therefrom — is not presented by the demurrers. The ruling of the court on the demurrers was free from error. The evidence shows that the defendant was engaged in the business of cleaning and mending rugs, and that he obtained the rug in question from the plaintiff for the purpose of cleaning it, and the plaintiff's evidence is to the effect that the rug was to be cleaned and returned to her within three days, while the defendant testified:
"I made an agreement on June 21, 1917, to clean her rug and keep it until she called for it."
This evidence clearly authorizes an inference that the plaintiff was to pay the defendant a compensation for cleaning the rug. In fact, on this evidence, without more, the obligation to pay for cleaning the rug, if it had been returned in accordance with the agreement, would be implied by law, and this would constitute the bailment a lucrative bailment rather than a gratuitous one. Prince v. Alabama State Fair, 106 Ala. 340,17 So. 449, 28 L.R.A. 716; Southern Garage Co. v. Brown, 187 Ala. 484, 65 So. 400; 3 R. C. L., p. 94, § 22.
The evidence further shows without dispute that after the rug was received and cleaned by the defendant, his place of business was burglarized, and this rug, with a number of others, was stolen, and for this reason plaintiff's rug was not returned to her. It was further shown that at the time the rug was stolen the defendant had in his place of business rugs belonging to his customers of the value of from $40,000 to $50,000, a great many of them being oriental rugs not obtainable in the market at the time of the burglary. Two witnesses offered by the defendant testified that they were police officers in the city of Birmingham in June and July, 1917; that they received a call to go to defendant's place of business on First avenue between Thirteenth and Fourteenth streets to investigate a burglary. One of the witnesses stated:
"I saw what appeared to be a plank knocked off the rear end of the building. The place was big enough for a man to go through. The defendant's building was in a dilapidated condition. It was made of plank in the rear, and the planks were rotten and in bad condition. It was just one thin plank that held the back of the house. The planks were rotten and in bad condition. Defendant said that somebody had broken in."
Another witness stated:
"On arriving there, I found a hole in the back end of the store large enough for a man to go through. The plank was torn off. The planks on the back end of the house were rotten and in bad condition, and it was a dilapidated wooden partition at the rear of the house. I found inside of the house carpets and rugs piled around on the floor. The defendant reported to me that some one had broken in, and that 18 rugs were missing. Afterwards he reported 4 or 5 more."
The defendant testified:
That he did not have any burglary insurance; that he had tried to get burglary insurance three or four years ago on stock in the same building, same place, but this was refused by the insurance companies. "* * * I did not have any night watchman in charge of the store on said night. I do not know whether it was my past record or the condition of the building which caused the insurance companies to refuse burglary insurance to me. I have never recovered the rugs, and have never returned plaintiff's rug."
The defendant testified that several times prior to the occasion, when plaintiff's rug *Page 220 
was stolen, defendant's same place of business was broken in and robbed.
This evidence clearly shows that the defendant was negligent in respect of the keeping of the plaintiff's rug, and justified the finding registered by the verdict of the jury. Higman v. Camody, 112 Ala. 267, 20 So. 480, 57 Am. St. Rep. 33.
Any diligence exercised by the defendant in seeking to recover the rugs after they were stolen would not absolve him from liability, and the fact that he had offered a reward for the recovery of the rugs, or the arrest of the culprit, was clearly immaterial. The rulings of the court on the evidence in respect to the value of oriental rugs and the effect of the European war on the rug market were free from error. Moreover, the defendant, testifying in his own behalf stated:
"The plaintiff's rug was made in the old country, across the sea. No such rugs are made in this country. They are almost unobtainable in this country now because of the condition produced by the war. Such rugs are rare and valuable."
And if the court had committed error in allowing plaintiff to offer such testimony, the defendant's own testimony rendered this error innocuous. Kelsoe v. State, 15 Ala. App. 461,73 So. 831.
There is no error in the record.
Affirmed.